          Case 1:19-cr-00605-VM Document 25
                                         24 Filed 03/31/20
                                                  03/30/20 Page 1 of 1
Honorable Analisa Torres                                                March 25, 2020
United States District Judge                                               Page 1 of 1




                                                            March 30, 2020

By ECF/Email
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007                                                      3/31/2020

Re:    United States v.Dragomir Ceranic, 19 Cr. 605 (VM)

Honorable Judge Marrero:

      We write on behalf of our client Dragomir Ceranic, with the consent of the
Government, and at the recommendation of U.S. Pretrial Officer Leo Barrios, to
request that you modify Mr. Ceranic’s bond by striking the condition of electronic
monitoring. Mr. Ceranic has had no issues on pretrial release since his arrest in early
September. He works as a truck driver in the food industry and is therefore an
“essential employee” for purposes of our region’s current COVID-19-related
quarantine. Again, the Government joins in this request, which was prompted by
Mr. Ceranic’s Pretrial Officer. Thank you for your consideration.

                                              Respectfully submitted,

                                               /s/
                                              Robert M. Baum
                                              Ariel Werner
                                              Assistant Federal Defender
                                              Federal Defenders of New York
                                              (212) 417-8770

cc:    AUSA Jason Swergold




               3/31/2020
